Order entered December , 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-01020-CR
                                     No. 05-16-01021-CR
                                     No. 05-16-01022-CR
                                     No. 05-16-01023-CR

                             JESSE GLEN SANCHEZ, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                   On Appeal from the 194th Judicial District Court
                                 Dallas County, Texas
    Trial Court Cause Nos. F12-39523-M, F12-50728-M, F12-63898-M & F13-56986-M

                                          ORDER
       On December 7, 2016, we abated these appeals for the trial court to make findings
regarding why the reporter’s record had not been filed. On December 12, 2016, the reporter’s
record was filed but the fourth volume of the reporter’s record was missing several exhibits. We
ordered court reporter Yolanda Atkins to file a supplemental reporter’s record containing the
missing five exhibits. On December 16, 2016, Ms. Atkins filed the supplemental reporter’s
record with the missing exhibits.
       On December 19, 2016, the trial court filed a supplemental clerk’s record containing its
findings regarding the reporter’s record. We ADOPT those findings. The reporter’s record is
now complete. Appellant’s brief is DUE January 15, 2017.
                                                     /s/   ADA BROWN
                                                           JUSTICE